Title: From Thomas Jefferson to William Finnie, 9 August 1780
From: Jefferson, Thomas
To: Finnie, William



Sir
Richmond August 9th. 1780.

Congress having taken upon themselves the expresses established by this State from hence to the southern army, you will be pleased to undertake their superintendance. I suppose the expence is to be theirs from the 29th day of June when their vote was passed. If you find the horses already employed necessary to be continued you will be pleased to receive them from our quarter master at the prices they cost him, and to settle with him also for any monies he may have disbursed for services done by those expresses since that date. I am sir Your very humble servt.,

Th: Jefferson

